Citation Nr: 1747685	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-24 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  VA has transferred jurisdiction to RO in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has a bilateral knee condition as a result of active military service.


CONCLUSION OF LAW

Criteria for service connection for bilateral knee condition have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a bilateral knee condition.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran contends that he injured his knees during service while operating bulldozers and cranes in the field.  The Veteran asserts that the medical records were not maintained in the field.

The Veteran's VA and private treatment records indicate that the Veteran has been diagnosed with bilateral osteoarthritis.  The record notes that the Veteran's left knee was treated with injections during the period on appeal and that he underwent a total right knee replacement in 1993.  However, the record indicates that he continues to experience bilateral pain with osteoarthritis.

Service treatment records (STRs) do not note bilateral knee complaints during service.  Nonetheless, the Veteran testified at a September 2016 Board hearing, that during service he operated bulldozers, for ten and twelve-hour stretches, with a short break and then he returned to the machines again.  He contends that after about the third or fourth landing, his knees would be extremely stiff, swell-up and become painful after he got off the bulldozer.  The Veteran asserts that he sought medical treatment during service, which included icing his knees and pain medication.  He also indicated that he experienced symptoms about a year of service discharge, but the doctor passed away in 1970 and the records are no longer available.

The Board notes that an absence of a notation of the Veteran's bilateral knee problems within the STRs does not render the Veteran's statements incredible.  To the contrary, the Board finds the Veteran's complaints of bilateral knee problems during service credible as they are not internally inconsistent and not rebutted by any other evidence of record.  Furthermore, the Veteran's DD-214 supports the Veteran's testimony that during service his military occupational specialty (MOS ) assignment was Shore Party Man, and the duties included running heavy machinery.

In April 2011, the VA medical professional treating the Veteran's bilateral knee condition provided a medical opinion addressing the etiology of the Veteran's bilateral knee condition.  The VA medical doctor opined the Veteran's current knee condition is consistent with his military injuries due to the Veteran's history of running heavy equipment during service.  

Furthermore, the Veteran's private physician submitted a medical statement.  He provided a historical report of the Veteran's active service and post-service bilateral knee condition.  He opined that while it is not possible to directly know the cause of Veteran's arthritis, it is plausible that the vibration trauma from long hours of work for multiple years on heavy machinery could be the traumatic start to this problem.  The medical professional further stated that after discharge, the Veteran continued to have significant pains in his knees, and was treated regularly by his family physician, which has since passed away and left no records.  The medical professional confirmed that the Veteran subsequently had right knee replacement surgery in 1993 and continues to experience pain with osteoarthritis.

Further, the Veteran's competent report of a bilateral injury occurring during service and symptoms occurring since then is found credible.  There is evidence of one positive nexus opinion and also a possible nexus opinion between the Veteran's bilateral knee condition and service.  The Board also finds it highly probative that the Veteran sought treatment for his bilateral knee condition during service and about a year following his period of active service.  Thereby, diagnosed with a bilateral knee condition shortly thereafter.  Given the lack of any probative evidence against a finding that his bilateral knee condition is related to service, the Board finds the evidence regarding the claim for service connection for bilateral knee condition is at least in equipoise and, as such, all doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for a bilateral knee condition is warranted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for a bilateral knee condition is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


